215 S.W.3d 214 (2006)
Michael DAVIS, Appellant,
v.
Larry CRAWFORD, Respondent.
No. WD 66631.
Missouri Court of Appeals, Western District.
December 26, 2006.
Motion for Rehearing and/or Transfer Denied February 27, 2007.
Michael A. Davis, Cameron, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Doug Leshock, Office of Attorney General, Jefferson City, for Respondent.
Before JOSEPH M. ELLIS, Presiding Judge, ROBERT G. ULRICH, Judge, and RONALD R. HOLLIGER, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 27, 2007.

ORDER
Michael Davis ("Davis") brings this declaratory action against Larry Crawford, the Director of the Missouri Department of Corrections. Citing to various statutory and constitutional provisions, Davis claims that two departmental policies, which authorize random searches of cells and drug testing of inmates, violate his right to be free of unreasonable searches and seizures.
*215 The Director responded to Davis's petition with a motion to dismiss for failure to state a claim, which was granted by the trial court. Davis appeals that dismissal. On review, this court determines that Davis's petition fails to state facts that would establish a violation of the statutory or constitutional provisions upon which that petition relies. Accordingly, that petition failed to state a claim entitling Davis to the relief he requested, the trial court's dismissal of the declaratory judgment suit was proper, and is affirmed. Pursuant to Rule 84.16(b)